            Case 2:18-cv-01849-JCM-NJK Document 20 Filed 03/11/19 Page 1 of 2



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5
     Phone: (702) 825-6060
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13   Attorneys for Plaintiff
14                         UNITED STATES DISTRICT COURT
15                              DISTRICT OF NEVADA
     STEPHEN L. SMITH; and GEORGIA A.     Case No.: 2:18-cv-01849-JCM-NJK
16   SMITH,
17                  Plaintiff,
                                        STIPULATION AND ORDER
18
     vs.                                DISMISSING EXPERIAN
                                        INFORMATION SOLUTIONS, INC.,
19
     DITECH FINANCIAL, LLC F/K/A GREEN WITH PREJUDICE
20   TREE SERVICING, LLC, A DELAWARE
     LIMITED LIABILITY CORPORATION; and
21
     EXPERIAN INFORMATION SOLUTIONS,
22   INC.,

23               Defendants.
            PLEASE TAKE NOTICE that Plaintiffs Stephen L. Smith; and Georgia A. Smith
24

25
     (“Plaintiffs”) and Defendant Experian Information Solutions, Inc. (“Experian”) hereby stipulate

26   and agree that the above-entitled action shall be dismissed with prejudice in accordance with Fed.

27   R. Civ. P. 41 (a)(2).
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
              Case 2:18-cv-01849-JCM-NJK Document 20 Filed 03/11/19 Page 2 of 2



 1            There are no longer any issues in this matter between Plaintiffs and Experian to be
 2
     determined by the Court, and Experian is the only remaining defendant. Plaintiffs hereby stipulate
 3
     that all of their claims and causes of action against Experian, which were or could have been the
 4
     subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
 5

 6   party.

 7            IT IS SO STIPULATED.
              Dated March 11, 2019.
 8
      KNEPPER & CLARK LLC                              NAYLOR & BRASTER
 9

10    /s/ Matthew I. Knepper                           /s/ Jennifer L. Braster
      Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
11    Nevada Bar No. 12796                             Nevada Bar No. 9982
12    Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                             Nevada Bar No. 12866
13    Email: matthew.knepper@knepperclark.com          Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com              Email: asharples@nblawnv.com
14

15    HAINES & KRIEGER LLC                             JONES DAY
      David H. Krieger, Esq.                           Katherine A. Neben, Esq.
16    Nevada Bar No. 9086                              Nevada Bar No. 14590
      Email: dkrieger@hainesandkrieger.com             Email: kneben@jonesday.com
17
      Counsel for Plaintiffs                           Counsel for Defendant
18                                                     Experian Information Solutions, Inc.
19
                                          ORDER GRANTING
20
      STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
21
                                          WITH PREJUDICE
22

23
              IT IS SO ORDERED.
24
              _________________________________________
25            UNITED STATES DISTRICT COURT JUDGE
26
              DATED this
                    March____ day
                            13,   of _________ 2019.
                                2019.
27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
